DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on May 11, 2020, January 14 and March 18, 2022 were filed on and after the mailing date of the Application on May 11, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
 
The drawings are objected to because: 
Figures 7a, 7b, 8a, 8b, 8c contain legends that are not readable (low resolution image or reduced font size);
 Figures 7a, 7b, 8a, 8b, 8c contain multiple lines in graphs that appear to be originally executed in color or in shades of gray not distinguishable to be associated with the legends;
Figures 2a, 2b and 2c contain photographical images of low quality and scale of shades of gray that are not distinguishable to reflect the subject matter.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 is reciting the limitation “determining a lateral position change of each radar monitoring targets” in line 5 of the claim. This sentence is grammatically incorrect because the adverb “each” requires singular for after it. Suggested correction is either “determining a lateral position change of each radar monitoring  target” or “determining a lateral position changeof the radar monitoring targets”.  Appropriate correction is required.

Claim 2 objected to because of the following informalities:  Claim 2 is reciting the limitation “The method according to claim 1, wherein the determining a lateral position change of each radar monitoring target according to the extracted lateral position data comprising:” this sentence is grammatically incorrect as it does not contain predicate. Suggested correction is “The method according to claim 1, wherein the determining a lateral position change of each radar monitoring target according to the extracted lateral position data  comprises:” Appropriate correction is required.

Claim 3 objected to because of the following informalities:  Claim 2 is reciting the limitation “The method according to claim 2, wherein the determining an average value of lateral position changes of each radar monitoring target in a preset frequency band after the frequency domain transformation comprising:” this sentence is grammatically incorrect as it does not contain predicate. Suggested correction is “The method according to claim 2, wherein the determining an average value of lateral position changes of each radar monitoring target in a preset frequency band after the frequency domain transformation  comprises:” Appropriate correction is required.

Claim 4 objected to because of the following informalities:  Claim 2 is reciting the limitation “The method according to claim 1, wherein the determining a lateral position change of each radar monitoring target according to the extracted lateral position data comprising:” this sentence is grammatically incorrect as it does not contain predicate. Suggested correction is “The method according to claim 1, wherein the determining a lateral position change of each radar monitoring target according to the extracted lateral position data  comprises:” Appropriate correction is required.

Claim 6 objected to because of the following informalities:  Claim 2 is reciting the limitation “The device according to claim 5, wherein the lateral position change determining module comprising:” this sentence is grammatically incorrect as it does not contain predicate. Suggested correction is “The device according to claim 5, wherein the lateral position change determining module  comprises:” Appropriate correction is required.

Claim 8 objected to because of the following informalities:  Claim 2 is reciting the limitation “The device according to claim 5, wherein the lateral position change determining module comprising:” this sentence is grammatically incorrect as it does not contain predicate. Suggested correction is “The device according to claim 5, wherein the lateral position change determining module  comprises:” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“acquiring module” in claim 5;
“extracting module” in claims 5, 6 and 8;
“lateral position change determining module” in claims 5, 6 and 8;
“movable target determining module” in claim 5;
“frequency domain transformation sub-module” in claim 6;
“first lateral position change average value determining sub-module” in claims 6, 7;
“time domain filtering sub-module” in claim 8;
“second lateral position change average value determining sub-module” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 rejected under 35 U.S.C. 101 because it recites non-statutory subject matter “machine-readable storage medium” without mentioning the non-transitory type of the claimed medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over He (Chinese Patent Document Publication CN-101561501-A), hereinafter “He” in view of Chen (Chinese Patent Document Publication CN-102903125-A), hereinafter “Chen” and further in view of Yamada (Japanese Patent Document Publication JP-2000011300-A), hereinafter “Yamada”.
In regards of claim 1, He teaches a method for tracking a movable target (He, Abstract: “the DSP-based radar target tracking identifier disclosed in the present invention can realize fast and real-time detection and tracking of moving targets”), comprising: 
acquiring radar monitoring data of all radar monitoring targets (He paragraph [0004]: “Moving target detection and tracking is to detect, extract, identify and track moving targets, and obtain motion parameters of moving targets, such as position, speed, acceleration, etc., so as to conduct further processing and analysis, and realize behavioral understanding of moving targets”); 
extracting position data of each radar monitoring target from the radar monitoring data (He paragraph [0085]: “The power spectrum of the corresponding signal can be obtained by FFT operation, and the radial distance R0 (“Position data”- Examiner’s note) of the target from the radar can be measured by calculating the position of the power spectrum”).
He does not teach determining a lateral position change of each radar monitoring targets according to the extracted lateral position data; and 
determining one or more radar monitoring targets of all the radar monitoring targets, the lateral position change of which is greater than a preset threshold, as tracked movable targets.
Chen teaches determining a position change of each monitoring targets according to the extracted position data (Chen paragraph [0033]: “the method further includes a tracking and positioning step: after the tracking and positioning unit determines that there is movement of the moving object by the object detection unit”); and 
determining one or more monitoring targets of all the monitoring targets, the position change of which is greater than a preset threshold, as tracked movable targets (paragraph [0036]: “If the difference between the position coordinates of the compared images in the vertical direction of the two frames is greater than the set threshold, it is judged that the moving target moves, and the tracking and positioning unit is notified”- (tracked movable target- Examiner’s note)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method for tracking a movable target taught by He the determining a position change of each monitoring targets according to the extracted position data; and 
determining one or more monitoring targets of all the monitoring targets, the position change of which is greater than a preset threshold, as tracked movable targets as taught by Chen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As in the method for tracking a movable target of He, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the determining a position change of each monitoring targets according to the extracted position data; and 
determining one or more monitoring targets of all the monitoring targets, the position change of which is greater than a preset threshold, as tracked movable targets as taught by Chen with the predictable result “to distinguish radar targets at different distances” as needed in He (paragraph [0037]).
Neither Chen nor He teach lateral position data.
Yamada teaches extracting lateral position data (Yamada paragraph [0007]: “The own vehicle uses the appropriate target lateral position selection means output as the target lateral position”).
Since extracting lateral position is a key factor in the success of the method for tracking a movable target. As discussed by Yamada, the radar target tracking “uses appropriate target lateral position”. This practice is well known in the radar art and would follow in extracting “difference between the position coordinates of the compared images”.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to perform extracting lateral position data  and to incorporate it into the method for tracking a movable target taught in combination by He and Chen since there are a finite number of identified, predictable potential solutions (i.e., extracting vertical position, and extracting lateral position) to the recognized need of target positioning and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

Regarding claim 2, He, Chen and Yamada teach claimed invention as shown above for the claim 1. He further teaches the determining a position change of each radar monitoring target according to the extracted lateral position data comprising: performing frequency domain transformation on the extracted position data (He paragraph [0085]: “The power spectrum of the corresponding signal can be obtained by FFT operation, and the radial distance R0 of the target from the radar can be measured by calculating the position of the power spectrum”); and 
determining an average value of position changes of each radar monitoring target in a preset frequency band after the frequency domain transformation (Paragraph [0097]: “In the actual difference frequency signal processing, the time domain signal is the N-point discrete digital signal sampled by the frequency fs, and the frequency domain signal is the discrete distance spectrum obtained by FFT operation. The frequency sampling interval is Δω=2πfs/N, and the corresponding distance interval is ΔR”).
Neither Chen nor He teach lateral position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use lateral position in the same way as shown for the claim 1.

Regarding claim 3, He, Chen and Yamada teach claimed invention as shown above for the claim 2. He further teaches the determining an average value of position changes of each radar monitoring target in a preset frequency band after the frequency domain transformation comprising: determining an average value of position changes of each radar monitoring target in multiple preset frequency bands after the frequency domain transformation (He paragraph [0005]: “Millimeter-wave radar usually transmits and receives broadband signals, extracts information from the target echo signal through a certain signal processing method, and uses this information to judge the differences between different targets, thereby identifying the target of interest”; paragraph [0014]: “The digital signal processor is used to receive the digital beat frequency signal transmitted by the digital signal acquisition unit, and perform fast Fourier transform (FFT) to obtain the power spectrum of the beat frequency signal, and obtain the radar target according to the position of the power spectrum of the beat frequency signal radial distance”).
Neither Chen nor He teach lateral position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use lateral position in the same way as shown for the claim 1.

Regarding claim 4, He, Chen and Yamada teach claimed invention as shown above for the claim 3. He further teaches the determining a position change of each radar monitoring target according to the extracted position data comprising: performing time domain filtering on the extracted position data (He paragraph [0043]: “It should be noted that the transmitter 101 is used to generate a continuous high-frequency signal, and its frequency changes according to the law of the modulation waveform in time, so that the echo signal formed by the radar target and the signal directly coupled by the transmitter 101 are added to the signal. within the mixer 1022 of the receiver 102. During the time during which the radio wave propagates to the radar target and returns to the receiving antenna, the frequency of the transmitted signal (i.e., the local oscillator signal) of the transmitter 101 changes compared with the frequency of the echo signal, so the frequency of the frequency of the mixer 1022 changes. A difference frequency signal will appear at the output”; paragraph [0045]: “The digital signal acquisition unit 103, connected with the receiver 102, is used to receive the analog beat frequency signal output by the receiver 102 in real time, convert it into a digital signal, and then transmit it to the digital signal processor 104 in real time”; paragraph [0047]: “The signal receiving subunit 1031 is connected to the receiver 102, and is used to receive the analog beat frequency signal output by the receiver 102 in real time”. One skilled in the art would appreciate that the cited portion essentially describes time domain filtering-Examiner’s note); and 
determining an average value of position changes of each radar monitoring target within a preset time period after the time domain filtering (He paragraph [0056]: “It should be noted that the present invention uses a filter amplifier to amplify and filter the beat frequency signal, determine the sampling frequency and the number of sampling points according to the sampling theorem, and obtain from the FFT transformation formula that the beat frequency signal is a linear frequency modulation signal, and its frequency is related to the time delay. Therefore, the distance R0 of the radar target can be calculated by measuring the beat frequency signal. Through the FFT operation, the power spectrum of the corresponding beat frequency signal can be obtained by using the periodogram method power spectrum estimation”; paragraph [0057]: “The following describes the specific process of determining the sampling frequency and the number of sampling points according to the sampling”).
Neither Chen nor He teach lateral position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use lateral position in the same way as shown for the claim 1.

In regards of claim 5, He teaches a device for tracking a movable target (He, Abstract: “the DSP-based radar target tracking identifier disclosed in the present invention can realize fast and real-time detection and tracking of moving targets”), comprising: 
an acquiring module, used for acquiring radar monitoring data of all radar monitoring targets (He paragraph [0053]: “the digital signal acquisition unit 103, is used for receiving the digital beat frequency signal transmitted by the digital signal acquisition unit 103”; paragraph [0004]: “Moving target detection and tracking is to detect, extract, identify and track moving targets, and obtain motion parameters of moving targets, such as position, speed, acceleration, etc., so as to conduct further processing and analysis, and realize behavioral understanding of moving targets”); 
an extracting module, used for extracting position data of each radar monitoring target from the radar monitoring data (Paragraph [0054]: “In the present invention, the fast Fourier transform FFT performed by the digital signal processor DSP 104 on the digital difference frequency signal is a windowed FFT”; paragraph [0085]: “The power spectrum of the corresponding signal can be obtained by FFT operation, and the radial distance R0 (“Position data”- Examiner’s note) of the target from the radar can be measured by calculating the position of the power spectrum”). 
He does not teach a lateral position change determining module, used for determining a lateral position change of each radar monitoring target according to the extracted lateral position data; and 
a movable target determining module, used for determining one or more radar monitoring targets of all the radar monitoring targets, the lateral position change of which is greater than a preset threshold, as tracked movable targets.
Chen teaches a position change determining module, used for determining a position change of each radar monitoring target according to the extracted position data (Chen paragraph [0033]: “the method further includes a tracking and positioning step: after the tracking and positioning unit determines that there is movement of the moving object by the object detection unit”); and
a movable target determining module, used for determining one or more radar monitoring targets of all the radar monitoring targets, the position change of which is greater than a preset threshold, as tracked movable targets (paragraph [0036]: “If the difference between the position coordinates of the compared images in the vertical direction of the two frames is greater than the set threshold, it is judged that the moving target moves, and the tracking and positioning unit is notified”- (tracked movable target- Examiner’s note)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the device for tracking a movable target taught by He the position change determining module, used for determining a position change of each radar monitoring target according to the extracted position data; and 
a movable target determining module, used for determining one or more radar monitoring targets of all the radar monitoring targets, the position change of which is greater than a preset threshold, as tracked movable targets as taught by Chen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As in the device for tracking a movable target taught by He, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the position change determining module, used for determining a position change of each radar monitoring target according to the extracted position data; and 
a movable target determining module, used for determining one or more radar monitoring targets of all the radar monitoring targets, the position change of which is greater than a preset threshold, as tracked movable targets as taught by Chen with the predictable result “to distinguish radar targets at different distances” as needed in He (paragraph [0037]).
Neither Chen nor He teach lateral position data.
Yamada teaches lateral position data (Yamada paragraph [0007]: “The own vehicle uses the appropriate target lateral position selection means output as the target lateral position”).
Since lateral position data is a key factor in the success of the device for tracking a movable target. As discussed by Yamada, the radar target tracking “uses appropriate target lateral position”. This practice is well known in the radar art and would follow in extracting “difference between the position coordinates of the compared images”.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to perform extracting lateral position data  and to incorporate it into the device for tracking a movable target taught in combination by He and Chen since there are a finite number of identified, predictable potential solutions (i.e., extracting vertical position, and extracting lateral position) to the recognized need of target positioning and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

Regarding claim 6, He, Chen and Yamada teach claimed invention as shown above for the claim 5. He further teaches the position change determining module comprising: 
a frequency domain transformation sub-module, used for performing frequency domain transformation on the position data extracted by the extracting module (He paragraph [0054]: “the fast Fourier transform FFT performed by the digital signal processor” (DSP is interpreted by the examiner as “frequency domain transformation sub-module”-Examiner’s note); paragraph [0085]: “The power spectrum of the corresponding signal can be obtained by FFT operation, and the radial distance R0 of the target from the radar can be measured by calculating the position of the power spectrum”); and 
a first position change average value determining sub-module, used for determining an average value of lateral position changes of each radar monitoring target in a preset frequency band after the frequency domain transformation (Paragraph [0097]: “In the actual difference frequency signal processing, the time domain signal is the N-point discrete digital signal sampled by the frequency fs, and the frequency domain signal is the discrete distance spectrum obtained by FFT operation. The frequency sampling interval is Δω=2πfs/N, and the corresponding distance interval is ΔR”; paragraph [0103]: “In the present invention, the digital signal processor DSP 104 is connected with an external computer, and the host computer is used to display the power spectrum of the difference frequency signal”). 
Neither Chen nor He teach lateral position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use lateral position in the same way as shown for the claim 5.

Regarding claim 7, He, Chen and Yamada teach claimed invention as shown above for the claim 6. He further teaches the first position change average value determining sub-module is further used for: determining an average value of position changes of each radar monitoring target in multiple preset frequency bands after the frequency domain transformation (He paragraph [0005]: “Millimeter-wave radar usually transmits and receives broadband signals, extracts information from the target echo signal through a certain signal processing method, and uses this information to judge the differences between different targets, thereby identifying the target of interest”; paragraph [0014]: “The digital signal processor is used to receive the digital beat frequency signal transmitted by the digital signal acquisition unit, and perform fast Fourier transform (FFT) to obtain the power spectrum of the beat frequency signal, and obtain the radar target according to the position of the power spectrum of the beat frequency signal radial distance”).
Neither Chen nor He teach lateral position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use lateral position in the same way as shown for the claim 5.

Regarding claim 8, He, Chen and Yamada teach claimed invention as shown above for the claim 7. He further teaches the position change determining module comprising: a time domain filtering sub-module, used for performing time domain filtering on the lateral position data extracted by the extracting module (He paragraph [0043]: “It should be noted that the transmitter 101 is used to generate a continuous high-frequency signal, and its frequency changes according to the law of the modulation waveform in time, so that the echo signal formed by the radar target and the signal directly coupled by the transmitter 101 are added to the signal. within the mixer 1022 of the receiver 102. During the time during which the radio wave propagates to the radar target and returns to the receiving antenna, the frequency of the transmitted signal (i.e., the local oscillator signal) of the transmitter 101 changes compared with the frequency of the echo signal, so the frequency of the frequency of the mixer 1022 changes. A difference frequency signal will appear at the output”; paragraph [0045]: “The digital signal acquisition unit 103, connected with the receiver 102, is used to receive the analog beat frequency signal output by the receiver 102 in real time, convert it into a digital signal, and then transmit it to the digital signal processor 104 in real time”; paragraph [0047]: “The signal receiving subunit 1031 is connected to the receiver 102, and is used to receive the analog beat frequency signal output by the receiver 102 in real time”. One skilled in the art would appreciate that the cited portion essentially describes time domain filtering-Examiner’s note); and 
a second position change average value determining sub-module, used for determining an average value of lateral position changes of each radar monitoring target within a preset time period after the time domain filtering (He paragraph [0056]: “It should be noted that the present invention uses a filter amplifier to amplify and filter the beat frequency signal, determine the sampling frequency and the number of sampling points according to the sampling theorem, and obtain from the FFT transformation formula that the beat frequency signal is a linear frequency modulation signal, and its frequency is related to the time delay. Therefore, the distance R0 of the radar target can be calculated by measuring the beat frequency signal. Through the FFT operation, the power spectrum of the corresponding beat frequency signal can be obtained by using the periodogram method power spectrum estimation”; paragraph [0057]: “The following describes the specific process of determining the sampling frequency and the number of sampling points according to the sampling”).
Neither Chen nor He teach lateral position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use lateral position in the same way as shown for the claim 5.

Regarding claim 9, He, Chen and Yamada teach claimed invention as shown above for the claim 1. He further teaches a machine-readable storage medium, the machine- readable storage medium storing instructions used for enabling a machine to perform the method for tracking the movable target according to Claim 1 (He paragraph [0103]: “In the present invention, the digital signal processor DSP 104 is connected with an external computer, and the host computer is used to display the power spectrum of the difference frequency signal. The communication between the external computer and the digital signal processor DSP104 adopts the peripheral component interconnection standard (Peripheral Component Interconnection, PCI) bus mode” general purpose external computer anticipates machine readable storage medium - Examiner’s note).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boesch et al. (WIPO PCT Application Publication) teaches a system for magnetic detection;
Agassi et al. (Chinese Patent Document Publication CN-103229071-A) teaches a system for small space positioning;
Hu et al. (Chinese Patent Document Publication CN-105866779-A) teaches a wearable obstacle avoidance device and an obstacle avoidance method based on a binocular camera and a millimeter wave radar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648